DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (reads on claims 35-41) in the reply filed on 1/24/2022 is acknowledged.  All other claims have been cancelled.  Election was made without traverse in the reply filed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is no disclosure in 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 35, lines 1-3, it is unclear what is meant by the limitation “said system comprising at least one mechanism at least consistent with derivation/adaptation from automated industrial bottling systems and mechanisms, said at least one derived/adapted battery assembling mechanism of list”.  It is unclear what these mechanisms from the “bottling industry” (which is different from battery filling and capping) actually are.  The claim will be interpreted to be read as that the system comprises one mechanism from the long list given in claim 35.  
Dependent claims 36-41 are also rejected since they depend on rejected independent claim 35.
Regarding claim 36, lines 1-3, it is unclear what is meant by the limitation “at least one of battery assembly mechanism at least consistent with adaptation/derivation from bottle industry filling system mechanism, and at least one battery assembly mechanism at least consistent with adaptation/derivation from bottle industry capping system mechanism”.  It is unclear what these 
Dependent claims 38-41 are also rejected since they depend on rejected claim 36.
Regarding claim 38, lines 1-2, it is unclear what is meant by the limitation “use in personal device at least one finished battery of instant invention assembly line production”.  It is unclear what “use in personal device’ means and if the finished battery of instant invention assembly line production is referring to a battery assembled by the system of claim 37.  Also it is unclear if this claim is still a system claim since the claim language basically reads on just using a battery in a personal device.
Dependent claim 39 is also rejected since it depends on rejected claim 38.
Regarding claim 41, lines 1-3, it is unclear what is meant by the limitation “further comprising at least one supplier to said finished battery assembling from battery parts system, said supplier providing at least one support item of list”.  It is unclear what the “supplier” actually is.  The Applicants Specification has no mention of a supplier or guidance of what the supplier could be.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 35-37 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeitlin (US 1,657,101)
Regarding claim 35, Zeitlin discloses a system for assembling finished batteries from battery parts (Fig. 1, 4 1:1-21, 2:109-110, 3:1-38 where the finished batteries are automatically capped by a 
Regarding claim 36, Zeitlin discloses the system of claim 35 as shown above, and Zeitlin further discloses: accomplishment of filling battery cases in line as the battery cases continued to move and in-line capping mechanism for rendering capping of batteries (Fig. 1, 4 1:1-21, 2:109-110, 3:1-38 where the cases are filled as the batteries move through the assembly line and the battery cases are capping in the assembly line)
Regarding claim 37, Zeitlin discloses the system of claim 36 as shown above, and Zeitlin further discloses: at least one of battery assembly mechanism at least consistent with adaptation/derivation from bottle industry filling system mechanism, and at least one battery assembly mechanism at least consistent with adaptation/derivation from bottle industry capping system mechanism. (Fig. 1, 4 1:1-21, 2:109-110, 3:1-38 wherein being automatically capped and filled by a machine can be interpreted to be mechanisms “derived or adapted” from the mechanisms of automatically filling and capping bottles)
Regarding claim 41, Zeitlin discloses the system of claim 37 as shown above, and Zeitlin further discloses: a supplier supplying parts supply support for assembling batteries from parts, (Fig. 1, 4 1:1-21, 2:109-110, 3:1-38 wherein the battery parts (parts of electrode, casing, etc.) are inherently being supplied by a supplier (people or machines feeding battery parts to the capping machine) to be capped.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Zeitlin (US 1,657,101) in view of Berg et al. (US 2003/0077937, hereinafter Berg).
Regarding claims 38 and 39, Zeitlin discloses the system of claim 37 as shown above, but Zeitlin does not disclose further comprising use in personal device use for energy storage or home use using at least one finished battery of instant invention assembly line production. Berg discloses that dry cell batteries (batteries that are manufactured from the machine of Zeitlin) are commercially available in well-known sizes such as standardized AAA, AA, C, and D sizes which can be used in a plethora of personal devices that require energy storage (Abstract, para. 5)  Therefore, it would be obvious to one of ordinary skill in the art at the time of filing to utilize the dry cell batteries manufactured by Zeitlin in any personal device that accepts AAA, AA, C, and D sized batteries.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Zeitlin (US 1,657,101) in view of Kim et al. (US 2011/0289766, hereinafter Kim).
Regarding claim 40, Zeitlin discloses the system of claim 37 as shown above, but Zeitlin does not disclose at least one jelly roll of battery materials wound by a motorized bobbin. Kim discloses utilizing a winder with a rotor (reads on a “motorized bobbin” that manufactures jelly roll battery assemblies in a short assembly time (Abstract, para. 5, 10)  Therefore it would be obvious for one of ordinary skill in the art at the time of filing to utilize the motorized bobbin to automate winding jelly roll electrode assemblies to be used in cylindrical batteries that can be capped by the capping machine of Zeitlin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962. The examiner can normally be reached Monday-Wednesday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/FRANK A CHERNOW/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729